Title: To Thomas Jefferson from H. Bredaugh, 24 January 1803
From: Bredaugh, H.
To: Jefferson, Thomas


          
            Philada. January 24th 1802 i.e. 1803
            
          
          Mr. Jefferson I thing that you are not acting wright about Orleans the Cittizens would certainly all love & esteam you much more If you wold only give them leave to take that place because if the French Comes there and takes possesion the will always be sparing with us but only give us leave and we will take it without the least Hesitation only think the Back Countries will become fit for nothing all those fine objects will become waste the Kiantuckians have often said that only give them leave and the will go down and take it without reserve
          
            H Bredaugh
          
        